 Case: 4:18-cv-01981-RWS Doc. #: 59 Filed: 02/23/21 Page: 1 of 4 PageID #: 334




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MISSOURI
                           EASTERN DIVISION

Pete Wright,                          )
                                      )
         Plaintiff,                   )
                                      )
     vs.                              )            Case No. 4:18-cv-01981-RWS
                                      )
Missouri Department of Mental Health, )
                                      )
         Defendants.                  )

                        MEMORANDUM AND ORDER

      This case is before me on Plaintiff’s Motion for Return of Legal Materials,

ECF No. [54], and Defendant’s Motion to Amend the Case Management Order.

For the following reasons, I will deny Plaintiff’s Motion and Grant Defendant’s

Motion to Amend the Case Management Order, ECF No. [57].

      Access to Legal Materials

      Plaintiff alleges that Defendant Missouri Department of Mental Health has

been confiscating his legal materials without a warrant. Wright premises his claims

on Fourth Amendment jurisprudence. Specifically, he argues that Defendant’s

seized his legal materials in violation of the Fourth Amendment as addressed in

Griffin v. Wisconsin, 483 U.S. 868, (1987). He states that because civil

commitment is not an exception where “special needs, beyond the normal need for

law enforcement, make the warrant and probable-cause requirement
 Case: 4:18-cv-01981-RWS Doc. #: 59 Filed: 02/23/21 Page: 2 of 4 PageID #: 335




impracticable.” Id. at 873 (quoting New Jersey v. T.L.O., 469 U.S. 325, 351, 105

S.Ct. 733, 748, 83 L.Ed.2d 720 (1985) (BLACKMUN, J., concurring in judgment).

But Plaintiff’s reliance on Griffin is misplaced. In Griffin, the Court held that

searching the home of an individual on probation pursuant to Wisconsin

regulations requiring only reasonable grounds, rather than probable cause, satisfied

the Fourth Amendment. It did not address the rights of individuals in state custody

and did not address the unique issue presented here. Plaintiff’s material was

confiscated because it exceeded the amount of paper allowed in his room under the

facilities rules, which are reasonably calculated to ensure the safety of staff and

residents. Additionally, his materials can be accessed upon request. ECF No. [56]

at ¶ 4. To the extent the facility is prohibiting all access to the material, there may

be a constitutional violation. But mere removal of the materials to property storage

is not sufficient to establish a constitutional violation.

      Additionally, to the extent that Plaintiff is alleging he has been denied

meaningful access to the courts, he has failed to allege that he “suffered an actual

injury to pending or contemplated legal claims.” Myers v. Hundley, 101 F.3d 542,

544 (8th Cir. 1996). See also Welsh v. Correct Care Recovery Solutions,2021 WL

487152 (5th Cir. Feb 9, 2021) (applying Lewis v. Casey, 518 U.S. 343 (1996) to

civil detainees). Although Plaintiff states that he intends to issue interrogatories

based on the material removed from his room, the deadline for discovery in this


                                            2
 Case: 4:18-cv-01981-RWS Doc. #: 59 Filed: 02/23/21 Page: 3 of 4 PageID #: 336




case, closed on December 31, 2020, twenty-days before Plaintiff submitted his

motion. Additionally, per the Defendant’s Motion to Amend the Case Management

Order, they received additional interrogatories from the Plaintiff after his legal

materials were confiscated. ECF No. [57] at ¶ 3. Accordingly, I will deny

Plaintiff’s motion.

      Motion to Amend the Case Management Order

      Defendant filed a motion to amend the Case Management Order. Defendant

requests that the briefing schedule for Summary Judgment Motions be extended by

approximately a month. Defendant cites additional interrogatories propounded by

Plaintiff and other legal and pandemic related disruptions. Because the extension

request is not unreasonable and Defendant did not receive the interrogatories until

a month after the discovery deadline, I will grant the motion.

      IT IS HEREBY ORDERED that Plaintiff’s Motion for Return of Legal

Materials, ECF No. [54], is DENIED.

      IT IS FURTHER ORDERED that Defendant’s Motion to Amend the Case

Management Order, ECF No. [57], is GRANTED. The case management order

entered in this case is amended only as follows:

      (a)    Any Daubert motions, motions to dismiss, motions for summary

judgment, or motions for judgment on the pleadings must be filed no later than




                                           3
 Case: 4:18-cv-01981-RWS Doc. #: 59 Filed: 02/23/21 Page: 4 of 4 PageID #: 337




March 31, 2021. Opposition briefs shall be filed no later than April 30, 2021 and

any reply brief may be filed no later than May 14, 2021.

      IT IS FURTHER ORDERED that Defendant shall respond to the

interrogatories they received on February 1, 2021, no later than March 8, 2021.




                                             ____________________________
                                             RODNEY W. SIPPEL
                                             UNITED STATES DISTRICT JUDGE
   Dated this 23rd day of February 2021.




                                         4
